Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 1 of 25




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-1888

MELANIE H. YOUNG

              Plaintiff,

v.

TRANSAMERICA LIFE INSURANCE COMPANY

                Defendant.


                   COMPLAINT AND DEMAND FOR A JURY TRIAL


       Plaintiff, Melanie Young (“Ms. Young”), by her undersigned counsel, files this

Complaint against Transamerica Life Insurance Company (“Transamerica”), alleging as follows:

                                           PARTIES

       1.     At all times to the allegations contained herein, Ms. Young was a citizen of the

United States of America and a resident of the State of Colorado.

       2.     Ms. Young was hired as an employee of Transamerica on May 15, 2017.

       3.     On March 5, 2019 Transamerica terminated the employment of Ms. Young.

       4.     At all times material hereto, Ms. Young was an employee within the meaning of

42 U.S.C. § 2000e(f).

       5.     Consistent with the protections under Title VII and 42 U.S.C. §1981, Ms. Young

is a member of protected classes based on her race/color (African-American/Black) and sex

(female).

       6.     Transamerica is corporation domiciled in the State of Iowa.




                                                1
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 2 of 25




        7.     Transamerica is authorized to conduct business in the State of Colorado through

proper registrations with the offices of the Colorado Division of Insurance and the Colorado

Secretary of State.

        8.     Transamerica’s principal offices are 4333 Edgewood Rd, NE, Cedar Rapids,

Iowa.

        9.     At all times material hereto, Transamerica was an employer in the State of

Colorado within the meaning of 42 U.S.C. § 2000e(b).

                                I.    JURISDICTION AND VENUE

        10.    This Court has original jurisdiction of the subject matter of the allegations

contained in this Complaint pursuant to 28 U.S.C. §§ 1331, 1332, 1334 and through Ms.

Young’s assertion of rights under 42 U.S.C. § 2000e-5(f)(3), 42 U.S.C. §1981. Ms. Young

asserts this Court has supplemental jurisdiction over her state law claims pursuant to 28 U.S.C. §

1367.

        11.    The acts complained of herein were committed or had their principal effect within

the District of Colorado, and therefore, venue for this civil action is proper pursuant to 28 U.S.C.

§ 1391(b) and 42 U.S.C. § 2000e-(f)3).

                          II.        ADMINISTRATIVE PROCEDURE

        12.    Ms. Young has fully complied with all administrative prerequisites of jurisdiction

in this Court under Title VII.

        13.    On April 24, 2019 Ms. Young filed a Charge of Discrimination with the Colorado

Civil Rights Division (“CCRD”) and the Equal Employment Opportunity Commission

(“EEOC”), Charge Number FE2019709688.




                                                 2
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 3 of 25




         14.   On or about July 31, 2019 Ms. Young filed an Amended Charge of

Discrimination with the CCRD.

         15.   On March 31, 2020, the CCRD issued a Determination in charge number

FE2019709688.

         16.   The CCRD Determination found probable cause of discrimination on Ms.

Young’s claims of discriminatory discipline, discharge, and retaliation. The CCRD

Determination found no probable cause on Ms. Young’s discriminatory failure to promote claim.

         17.   As to the no probable cause finding on Ms. Young’s claim of discriminatory

failure to promote, the CCRD Determination issued a Notice advising Ms. Young she had the

right to file a civil action in a District Court within 90 days from March 31, 2020.

         18.   Ms. Young has exhausted all administrative remedies and this action is timely

filed.

                              III.    FACTUAL ALLEGATIONS

         19.   Ms. Young incorporates by reference and re-alleges each and every allegation set

forth in the preceding paragraphs with the same force and effect as if fully set forth herein.

         20.   Ms. Young holds a bachelor’s degree, a master’s degree, and an MBA from the

University of Cincinnati.

         21.   Ms. Young holds a Series 6 and Series 63 certification from the Financial Industry

Regulations Authority.

         22.   Ms. Young has 13 years of sales management experience prior to her employment

with Transamerica.

         23.   Transamerica hired Ms. Young as a Life Insurance Internal Wholesaler.




                                                 3
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 4 of 25




       24.     Ms. Young was hired by Taylor Gorjiyan (“Ms. Gorjiyan”), Director of Human

Resources, who is a white female.

       25.     Ms. Young was placed under the direct supervision of Dave Kriz (“Mr. Kriz”),

Assistant Vice President, who is a white male. Mr. Kriz was a direct report to Ms. Gorjiyan.

       26.     Internal Wholesalers at Transamerica are partnered with Regional Vice Presidents

(“RVP’s” or “RVP”).

       27.     The Internal Wholesaler and RVP work together to develop new business.

       28.     Internal Wholesalers engage with current and potential clients through phone and

web-based services.

       29.     Part of Ms. Young’s job duties were to develop new business for Transamerica,

maintain client relationships, set up appointments, make sales calls and support RVP’s.

       30.     At all times material hereto, Ms. Young satisfactorily performed her job duties

Life Insurance Internal Wholesaler.

       31.     During 2017, Ms. Young observed the unequal application of Transamerica’s

attendance policies. She was given a verbal written warning for attendance on November 20,

2019. However, similarly situated white male employees were not disciplined for attendance

policy violations, nor were they disciplined for committing other serious policy violations that

required immediate termination of their employment.

       32.     Throughout 2017 and 2018, Ms. Young continued to observe disparate treatment

against women and employees of color. Ms. Young observed a male employee receive raises

and not be disciplined, who continually was absent from work and habitually late for work and

who consumed alcohol on the job. Conversely, Ms. Young was denied a salary increase.




                                                4
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 5 of 25




        33.    Ms. Young requested a schedule change to accommodate a health issue, but was

denied. A similarly situated white male was permitted to change his schedule to train for a job

outside of his employment with Transamerica.

        34.    In May 2017, at the time Ms. Young's employment commenced, she observed that

the external wholesaler team was made up of seven (7) RVP positions. In May 2017 there were

two (2) open positions, with two (2) white females RVP’s and three (3) white male RVP’s.

Under the management of Steve Weber (“Mr. Weber”) and Dave Coughlin (“Mr. Coughlin”),

both white males, the RVP team was expanded to 13 RVP positions. Under this same

Weber/Coughlin management team, the two (2) white females were no longer employed as

RVP’s. Subsequently, the eight (8) open RVP positions (from about March 2018 to March

2019) were filled with all white males that were hired from outside of Transamerica. Upon

information and belief, few, if any, had a degree in Master of Business Administration.

        35.    On January 2, 2018, Transamerica restructured the Life Insurance Group based on

geographic boundaries. Ms. Young was placed under the direct supervision of Lillian Hodges

(“Ms. Hodges”), Assistant Vice President, who is a Filipino female.

        36.    Under Ms. Hodges’s supervision, Ms. Young continued to satisfactorily perform

her job duties and excelled at her job.

        37.    On or about August 2018, the job position of Vice President Internal Sales,

previously held by Ms. Gorjiyan, was filled by Russ Winchester (“Mr. Winchester”), a white

male.

        38.    Throughout 2018, at team and sales meetings, Ms. Young and others observed the

discriminatory treatment of Ms. Hodges by the white male leadership, particularly Mr.

Winchester.



                                                5
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 6 of 25




Ms. Young Applies for Promotions for Which She is Qualified

         39.      In December of 2017, the RVP position on Ms. Young’s team for the State of

California, was vacated by a white female.

         40.    In January 2018, Ms. Young applied for the RVP position in the State of

California. She was recommended by Michael Kiefer (“Mr. Kiefer”) to Mr. Coughlin, for the

position. She had an initial interview with Mr. Weber for the position and was told she would be

interviewed for the position.

         41.    In March 2018, Ms. Young was told via a phone call from Mr. Weber that the

position had been filled with Joe Heinrich (“Mr. Heinrich”), a white male. Mr. Heinrich was not

previously a Transamerica employee and was less qualified than Ms. Young. Additionally, Mr.

Heinrich does not have an MBA.

         42.     As Ms. Young began to work under Mr. Heinrich, she observed numerous

deficiencies in his performance, and it became apparent to her that he was not as qualified.

         43.    Ms. Young observed Mr. Heinrich log sales meetings into their internal system

that did not actually happen.

         44.    Mr. Heinrich claimed that he had met with 14 different agents that he had in fact

not met with.

         45.    Ms. Young reported these fraudulent entries to Mr. Heinrich’s manager, Mr.

Weber.

         46.    Plaintiff was not informed if any investigation was conducted, she was not asked

to participate in any investigation, but later, after Ms. Young filed this report and written

complaints of discrimination, Transamerica accused Ms. Young of fraudulent conduct.




                                                  6
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 7 of 25




       47.        On October 18, 2018, Ms. Young again applied for an RVP position, this time for

the RVP of Southern California for the WFG division of Transamerica. This RVP position has

the ability to earn as much as $300,000 annually.

       48.        Ms. Young received strong recommendations from her supervisor, Ms. Hodges,

from Ms. Hodges’ supervisor Taylor Gorgiyan, and from Ms. Gorgiyan’s supervisor Mr. Kiefer.

       49.        Mr. Kiefer personally recommended her to Mr. Coughlin, a key person in the

hiring process.

       50.        Ms. Young discussed the position with the hiring manager Tom Corbin (“Mr.

Corbin”) on October 26, 2018.

       51.        She formally interviewed for the position on November 9, 2018 with Mr. Corbin.

       52.        In November 2018, Ms. Young continued to observe the discriminatory treatment

against Ms. Hodges, as compared to how similarly situated male AVP’s employees were treated.

Ms. Young was also subjected to discriminatory, condescending, and belittling behavior by Mr.

Winchester.

       53.        On November 6, 2018, Ms. Young wrote letter to Theresa Tafelski, Assistant

Director of Human Resources.

       54.        In the letter dated November 6, 2018, Ms. Young made complaints about the

mistreatment and discrimination against Ms. Hodges and complained about the toxic work

environment created by Mr. Kriz and Mr. Winchester. She also expressed her concerns twice in

her letter that she would receive retaliation for raising the complaints.

       55.        Ms. Young was the most qualified person for the RVP Southern California

position. She was the final candidate and was interviewed seven (7) times during October and

December 2018, including interviews with Mr. Corbin. Ms. Young then interviewed with other



                                                  7
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 8 of 25




members of Mr. Corbin’s team and other managers, on November 19, 2018, November 30, 2018,

and December 6, 2018, respectively.

          56.   After learning of Ms. Young’s complaint to Human Resources, Mr. Kiefer

interfered with her promotion track.

          57.   Mr. Kiefer discussed details of Ms. Young’s Human Resources complaint to Mr.

Corbin

          58.   In direct conflict with Transamerica policies and procedures on promotions, Mr.

Kiefer called Mr. Corbin, the hiring manager, and discussed Ms. Young’s Human Resources

complaint and alleged she had attendance issues. Pursuant to Transamerica’s policies and

procedures, Mr. Corbin was required to call Ms. Young’s direct supervisor, Ms. Hodges, but

failed to do so. Prior to this time and after seven (7) interviews, Mr. Corbin never expressed any

concerns with Ms. Young about hiring her for the RVP position or her ability to perform the job.

Prior to this time, Mr. Corbin actively moved Ms. Young’s application for the RVP position

through the interview process.

          59.   After Mr. Kiefer's unsanctioned phone call to Mr. Corbin, he began avoiding

inquiries from Ms. Young about her application. Ms. Young was sent an email on January 3,

2019 informing her that the RVP position had been filled and she and that she was not selected

for the position. The contents of the email were false as the RVP position had in fact not been

filled.

          60.   Transamerica re-posted the RVP position on January 11, 2019. On March 4,

2019, Cesar Diaz, a Hispanic male, was hired and began his employment March 4, 2019. The

next day, Transamerica terminated Ms. Young’s employment on March 5, 2019.




                                                 8
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 9 of 25




Ms. Young Discipline for Attendance Was Pretextual

       61.     Transamerica has a Paid Time Off (“PTO”) policy which allows employees to

borrow up to 40 hours of PTO.

       62.     The policy outlines disciplinary measures for attendance violations.

       63.     Six (6) violations result in a verbal warning, seven (7) result in a written warning,

eight (8) result in a final warning, and nine (9) violations result in a discharge.

       64.     Discipline for exceeding the 40 hours of borrowed PTO results in a written

warning.

       65.     In summer 2017, shortly after Ms. Young started her employment, Mr. Kriz asked

Ms. Young if she was planning on taking a vacation.

       66.     Ms. Young responded that she did not have enough PTO accrued yet.

       67.     Mr. Kriz informed Ms. Young of their PTO policy that allows employees to

borrow PTO hours and carry a negative balance.

       68.     Mr. Kriz told her she was allowed to take negative hours for vacation. However,

Ms. Young later learned that Mr. Kriz failed to follow the Transamerica policy and wrongfully

told Ms. Young that she was eligible for the vacation. Pursuant to the Transamerica policy,

negative PTO is to be used only for emergency purposes.

       69.     Reasonably relying and acting upon Mr. Kriz’s advice, Ms. Young requested a

one-week vacation.

       70.     Mr. Kriz was aware that this would result in a negative PTO balance.

       71.     Mr. Kriz approved Mr. Young’s request for time off.

       72.     Subsequently, Ms. Young had a medical emergency on or about August 16, 2017.

       73.     She was required to have a tooth extraction and was treated for an infection.



                                                   9
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 10 of 25




       74.      Ms. Young made Transamerica aware of her medical issues.

       75.      In order to receive treatment, Ms. Young had no other choice but to take

additional PTO.

       76.      At this time Ms. Young’s PTO was still at a deficit.

       77.      As a result, Ms. Young had a total PTO balance of negative 44 hours.

       78.      She was not made aware at this time that the PTO she took would be an issue.

       79.      Transamerica did not inform her that her negative PTO would affect her ability to

receive a promotion or that it would make her ineligible for a raise.

Ms. Young was Treated Differently Than Her Co-Workers at Transamerica

       80.      During her employment at Transamerica, Ms. Young observed a pattern of

preferential and disparate treatment.

       81.      Daniel Winders (“Mr. Winders”) was an Internal Wholesaler at Transamerica

from August 2017 to February 2019.

       82.      Mr. Winders was similarly situated to Ms. Young in terms of their employment at

Transamerica.

       83.      Mr. Winders is a white male.

       84.      Mr. Winders had severe attendance issues during his employment.

       85.      On several occasions Mr. Winders arrived at work several hours late while

smelling of alcohol.

       86.      Mr. Winders’ attendance issues were noticeable at the beginning of his

employment.

       87.      Mr. Winders did not receive a warning for several months.

       88.      Despite these attendance issues, Mr. Winders received a $2,300 bonus.



                                                10
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 11 of 25




       89.     Ken Chambers (“Mr. Chambers”), an African-American male, was an Internal

Wholesaler at Transamerica from July 2017 to August 2018.

       90.     Mr. Chambers was similarly situated to Ms. Young in terms of their employment

at Transamerica.

       91.     While employed at Transamerica, Mr. Chambers was living in Colorado Springs.

       92.     Mr. Chambers had a daily 3-hour round trip commute to work.

       93.     Upon being hired at Transamerica, Mr. Chambers informed Transamerica that he

would not be relocating to Denver.

       94.     Mr. Chambers had a few late arrivals to work due to no fault of his own such as

traffic and/or inclement weather.

       95.     Despite having reasonable grounds for late arrivals, Mr. Chambers was placed on

attendance counseling early in his employment.

       96.     According to Transamerica’s employee handbook, it is prohibited to consume

alcohol on company premises or to conduct any business while under the influence of alcohol.

       97.     There were multiple white male Internal Wholesalers that were caught drinking

on the job.

       98.     These individuals were similarly situated to Ms. Young in terms of their

employment at Transamerica.

       99.     These employees did not face discipline and one particular white male was caught

drunk or drinking on the job three (3) separate times before terminated.

       100.    In addition, a white male employee was repeatedly caught masturbating in the

workplace numerous times.

       101.    This employee was not discharged until the third incident.



                                               11
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 12 of 25




       102.    In Transamerica’s sales department, there are approximately five (5) male

employees for every one (1) female employee.

       103.    During the time of Ms. Young’s employment with Transamerica, only two (2)

Internal Wholesalers were promoted out of the sales department. Both of these employees were

white males.

       104.    During Ms. Young’s employment at Transamerica, there were about 11 RVP

positions open. All 11 of these positions were filled by white male candidates.

Ms. Young Was Retaliated Against After Filing a Complaint of Discrimination with
Human Resources

       105.    In Ms. Young’s letter dated November 6, 2018, Ms. Young informed Human

Resources about rampant discrimination at Transamerica and stated her clear opposition to

discrimination and identified discriminatory treatment against women and persons of color. Ms.

Young also stated her opposition to Transamerica’s discriminatory hiring practices.

       106.    Ms. Young complained that Transamerica was only hiring external white male

candidates.

       107.    Ms. Young alleged that these candidates were less qualified than internal female

candidates.

       108.    Ms. Young submitted letters to both the Human Resources department and the

president of Transamerica, opposing discriminatory practices against herself and other

employees.

       109.    Transamerica has an Equal Employment Opportunity (“EEO”) policy that

prohibits any discrimination or harassment on the basis of certain protected classes, including

sex, race, and color.




                                                12
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 13 of 25




       110.    Transamerica also has a non-retaliation policy that states it prohibits retaliation

against an employee for complaints regarding suspected harassment or discrimination.

       111.    After filing the complaint, Ms. Young was retaliated against when Transamerica

claimed Ms. Young’s call logs were fraudulent.

       112.    Ms. Young states they were given four (4) categories under which calls needs to

be logged (each, a “Call” and collectively, “Calls”):

       a.      Sales call
       b.      Voicemail
       c.      Service call
       d.      Bad data

       113.    A Call was considered a “sales call” if an employee spoke to either sales or

marketing and spoke with an advisor.

       114.    A Call was considered a “voicemail” if answered by voicemail, not if the

employee actually left a voicemail message. Only after Ms. Young made written complaints of

discrimination did Transamerica accuse Ms. Young of fraudulent behavior. After the accusation

of fraudulent behavior, Transamerica changed its policy on the definition of “voicemail” to mean

a message left on the voicemail.

       115.    A Call was considered a “service call” if no sales were discussed but the

employee assisted the agent with another matter.

       116.    A Call was considered “bad data” if the phone number was incorrect or the call

was disconnected.

       117.    As she was trained, when Ms. Young reached a voicemail, she labelled a Call as

“voicemail.”

       118.    When Ms. Young reached a voicemail box that was not set up or was full, she

would leave a comment stating that there was “no message left or mailbox full.”

                                                 13
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 14 of 25




        119.    Leaving comments indicating whether a voicemail had actually been left was

common practice between her and her co-workers.

        120.    Ms. Young used this method for the first 18 months of her employment without

any correction or notification that she was engaging in “fraudulent behavior.”

        121.    After Ms. Young had filed a complaint with HR, Transamerica accused Ms.

Young of fraudulently cataloging her Call outcomes.

        122.    Transamerica did not have an issue with the way Ms. Young was categorizing her

Calls before she filed a complaint with Human Resources.

        123.    Transamerica asserts that Ms. Young was intentionally misrepresenting how

many Calls she was making.

        124.    Ms. Young did her best to comply Transamerica guidelines.

        125.    Transamerica had very fuzzy guidelines concerning categories of Calls through

most of Ms. Young’s employment.

        126.    Until late 2018, Transamerica did not have a definition for “sales call.”

        127.    When Mr. Winchester was hired in late 2018, he developed the definition for a

“sales call”.

        128.    Transamerica implemented a policy change in February 2019 relating to Calls.

        129.    Under this new policy, Transamerica began enforcing that Internal Wholesalers

must make a minimum of 20 Calls per day.

        130.    Call categorization did not impact Internal Wholesalers pay until this policy

change; accordingly, Ms. Young had no incentive to manipulate her Call log data.




                                                 14
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 15 of 25




Ms. Young was Terminated in Violation of Title VII

       131.    Ms. Young sent a letter to Transamerica’s President, Mark Mullin (“Mr. Mullin”),

a white male, on January 10, 2019.

       132.    Ms. Young threatened a lawsuit for retaliation, harassment and defamation.

       133.    Ms. Young cited her reassignment to Mr. Kriz’s supervision and Mr. Kiefer’s

intervention in the promotion process as retaliation.

       134.    On March 4, 2019, Ms. Young’s legal counsel submitted a letter to Transamerica

which alleged discrimination based on her protected class.

       135.    On March 5, 2019, the day after the attorney’s letter and 54 days after her written

complaint to Mr. Mullin, Ms. Young’s employment was terminated.

                                    IV.    CLAIMS FOR RELIEF

                             FIRST CLAIM FOR RELIEF
     (Race/Color Discrimination in Violation of Title VII, 42 U.S.C. § 2000e-2 based on
          Disparate Treatment, Failure to Promote and Wrongful Termination)

       136.    Ms. Young incorporates by reference and re-alleges each and every necessary

allegation and claim for relief with the same force and effect as if fully set forth herein.

       137.    At all relevant times to the allegations in this Complaint, Ms. Young was an

employee within the meaning of Title VII.

       138.    Ms. Young is African-American/Black and a member of a protected class under

Title VII.

       139.    Ms. Young satisfactorily performed her position and job duties.

       140.    Based on the above-described practices and acts, all of which are incorporated

herein, Transamerica engaged in unlawful discrimination under Title VII based on Ms. Young’s

race and color of her skin color.



                                                  15
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 16 of 25




        141.    Transamerica discriminated against Ms. Young on the basis of her race and skin

color in violation of Title VII in the terms, conditions and privileges of her employment,

including but not limited to failure to increase her salary, denying her opportunities, applying

company policies differently towards her than those of similarly situated Caucasian/White

employees.

        142.    Transamerica discriminated against Ms. Young through disparate treatment by

hiring non-African-American men, mostly white males, in violation of Title VII.

        143.    Transamerica discriminated against Ms. Young by its failure to promote her and

denying Ms. Young job opportunities and promotions on the basis of her race and skin color in

violation of Title VII.

        144.    The position for which Ms. Young applied, RVP of Southern California remained

open after Transamerica notified Ms. Young it was filled.

        145.    Transamerica terminated Ms. Young’s employment on the basis of her race and

skin color in violation of Title VII.

        146.    The reasons for Transamerica’s actions or omissions are pretextual, including

statistical data, procedural irregularities, data manipulation and use of subjective criteria, among

other illicit reasons.

        147.    Transamerica is liable for the acts and omissions of its employees. Transamerica,

either directly or by and through its employees, discriminated against Ms. Young on the basis of

her race and skin color in violation of Title VII causing Ms. Young to suffer injuries, loss of civil

rights, mental and emotional harm.

        148.    Transamerica’s actions were intentional, malicious, willful and in reckless

disregard of Ms. Young’s rights.



                                                 16
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 17 of 25




          149.   As a proximate result of Transamerica’s unlawful and intentional conduct, Ms.

Young has suffered, is now suffering, and will continue to suffer, loss of past and future wages,

employment benefits, emotional distress, mental anguish, humiliation, loss of reputation and

other economic and non-economic losses.

                            SECOND CLAIM FOR RELIEF
(Race/Color Discrimination in violation of 42 U.S.C § 1981 Disparate Treatment, Failure to
                         Promote and Wrongful Termination)

          150.   Ms. Young incorporates by reference and re-alleges each and every necessary

allegation set forth in the preceding paragraphs with the same force and effect as if fully set forth

herein.

          151.   Ms. Young is African-American/Black citizen of the United States who has status

under and is protected by the rights afforded to such citizens pursuant to 42 U.S.C. § 1981.

          152.   Ms. Young was performing at or above the level of Transamerica’s reasonable

expectations.

          153.   Transamerica discriminated against Ms. Young in the terms and conditions of her

employment on the basis of race in violation of 42 U.S.C. § 1981, including but not limited to the

following:

          a.     Illegally treating Ms. Young disparately from white and non-African-

American/Black employees to make and enforce contracts because of her race and skin color;

          b.     Declining to offer Ms. Young the same employment opportunities and conditions

of the employment contractual relationship as white and non-African-American/Black

employees because of her race and skin color;

          c.     Failing to permit Ms. Young to make and enforce contracts by failing to promote

her in her employment because of her race and skin color;



                                                 17
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 18 of 25




       d.      Permitting persons to modify her contract through intimidation by use of disparate

enforcement of company policies and other discriminatory acts against Ms. Young because of

her race and skin color in the workplace and demonstrating favoritism toward white and non-

African-American/Black employees;

       e.      Failing and refusing to take action to correct the effect of the discriminatory

policies and practices complained of herein, and/or failing to follow any corrective action

policies;

       f.      Terminating the employment of Ms. Young because of her race and skin color;

and;

       g.      Permitting or approving any of the acts alleged in this Complaint resulting in the

wrongful discharge of Ms. Young’s employment.

       154.    The acts alleged against Transamerica denied Ms. Young the full and equal

benefit of the laws as enjoyed by white citizens and Transamerica engaged in acts impairing Ms.

Young’s rights protected under law.

       155.    Transamerica’s acts were intentional, malicious, and practiced with reckless

indifference to Ms. Young’s federally protected civil rights.

       156.    Despite Ms. Young’s qualifications and performance, she was discriminated

against because of her race.

       157.    As a proximate result of Transamerica’s unlawful and intentional conduct, Ms.

Young has suffered, is now suffering, and will continue to suffer loss of past and future wages,

employment benefits, emotional distress, mental anguish, humiliation, loss of reputation and

other economic and non-economic losses.




                                                18
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 19 of 25




                                 THIRD CLAIM FOR RELIEF
                   (Retaliation in Violation of Title VII, 42 U.S.C. § 2000e-3)

       158.    Ms. Young incorporates by reference and re-alleges each and every necessary

allegation and claim for relief with the same force and effect as if fully set forth herein.

       159.    At all relevant times to the allegations in this Complaint, Ms. Young was an

employee within the meaning of 42 U.S.C. § 2000e(f).

       160.    At all relevant times to the allegations in this Complaint, Transamerica was an

employer within the meaning of and covered by 42 U.S.C. § 2000e(b).

       161.    Ms. Young engaged in a protected opposition to unlawful employment practices

when she: (a) complained to management, both orally and in writing, that she was being treated

differently because of her race, skin color and/or sex; (b) when she opposed Transamerica’s

discriminatory hiring practices; (c) when she opposed her failure to be promoted and the

pretextual reasons for her ineligibility to be promoted after she was recommended and had

completed the interview and hiring processes; (d) when she opposed discriminatory employment

practices of others because of their sex and race/color and (e) when her attorney wrote to

Transamerica and complained of discrimination.

       162.    Ms. Young’s November 6, 2018 letter to Human Resources, her January 10, 2019

letter to Mr. Mullin, and her attorney’s letter dated March 4, 2019 to Transamerica were all in

opposition to discriminatory hiring and employment practices.

       163.    Ms. Young was subjected to adverse action by her employer when she was

terminated on March 5, 2019.

       164.    The termination of Ms. Young was directly related to her protected activity.

       165.    Ms. Young was terminated on the very next day that her attorney submitted a

letter to Transamerica alleging discrimination based on her protected classes.

                                                  19
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 20 of 25




          166.   Transamerica clearly retaliated against Ms. Young for opposing discriminatory

practices in the workplace.

          167.   Transamerica’s acts were intentional, malicious, and practiced with reckless

indifference to Ms. Young’s federally protected civil rights.

          168.   As a proximate result of Transamerica’s unlawful and intentional conduct, Ms.

Young has suffered, is now suffering, and will continue to suffer loss of past and future wages,

employment benefits, emotional distress, mental anguish, humiliation, loss of reputation and

other economic and non-economic losses.

                            FOURTH CLAIM FOR RELIEF
     (Retaliation-Wrongful Employment Termination in Violation of 42 U.S.C. § 1981)

          169.   Ms. Young incorporates by reference and re-alleges each and every necessary

allegation set forth in the preceding paragraphs with the same force and effect as if fully set forth

herein.

          170.   Ms. Young is African-American/Black citizen of the United States who has status

under and is protected by the rights afforded to such citizens pursuant to 42 U.S.C. § 1981.

          171.   Ms. Young was performing at or above the level of Transamerica’s reasonable

expectations.

          172.   Transamerica discriminated against Ms. Young in the terms and conditions of her

employment on the basis of race in violation of 42 U.S.C. § 1981, including but not limited to the

following:

          a.     Illegally terminating Ms. Young’s employment and interfering with her right to

make and enforce contracts because of her race and skin color and/or in retaliation of Ms.

Young’s complaints of discriminatory practices, as more fully set forth in this Complaint;

          b.     Failing to permit Ms. Young to make and enforce contracts by failing to promote

                                                 20
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 21 of 25




her in her employment because of her race and skin color and/or in retaliation of Ms. Young’s

complaints of discriminatory practices, as more fully set forth in this Complaint;

       c.      Terminating the employment of Ms. Young because of her race and skin color

and/or in retaliation of Ms. Young’s complaints of discriminatory practices, as more fully set

forth in this Complaint; and;

       d.      Permitting or approving any of the acts alleged in this Complaint resulting in the

wrongful discharge of Ms. Young’s employment.

       173.    The acts alleged against Transamerica denied Ms. Young the full and equal

benefit of the laws as enjoyed by white citizens and Transamerica engaged in acts impairing Ms.

Young’s rights protected under law.

       174.    Transamerica’s acts were intentional, malicious, and practiced with reckless

indifference to Ms. Young’s federally protected civil rights.

       175.    Despite Ms. Young’s qualifications and performance, she was discriminated

against because of her race.

       176.    As a proximate result of Transamerica’s unlawful and intentional conduct, Ms.

Young has suffered, is now suffering, and will continue to suffer loss of past and future wages,

employment benefits, emotional distress, mental anguish, humiliation, loss of reputation and

other economic and non-economic losses.

                                FIFTH CLAIM FOR RELIEF
                      (Sex Discrimination Under 42 U.S.C. § 2000e-2(a))

       177.    Ms. Young incorporates by reference and realleges each and every allegation

contained above, with the same force and effect as if fully set forth herein.

       178.    Transamerica discriminated against Ms. Young in the terms and conditions of her

employment on the basis of her sex, in violation of Title VII, 42 U.S.C. § 2000e-2(a)(1),

                                                 21
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 22 of 25




including, but not limited to, the following:

       a.      Illegally treating Ms. Young disparately because she is female;

       b.      Denying her employment opportunities and benefits and other terms and

conditions of employment;

       c.      Failing to take action to correct the effect of the discriminatory policies and

practices complained of herein;

       d.      Failing to provide Ms. Young the same employment opportunities as similarly

situated employees;

       e.      Failing to promote Ms. Young; and

       f.      Permitting or approving any of the acts alleged in this Complaint resulting in the

discriminatory termination of Ms. Young.

       179.    Transamerica 's acts were intentional, malicious, and practiced with reckless

indifference to Ms. Young’s federally protected civil rights.

       180.    At all times during her employment, Ms. Young was performing at or above the

level of Transamerica’s reasonable expectations. Despite Ms. Young’s qualifications and

performance, she was discriminated against because of her sex.

       181.    Transamerica is liable for the acts and omissions of its employees. Transamerica,

either directly or by and through its employees, discriminated against Ms. Young on the basis of

her sex, wherein Ms. Young suffered the injuries mentioned herein.

       182.    As a proximate result of Transamerica’s unlawful and intentional conduct, Ms.

Young has suffered, is now suffering, and will continue to suffer loss of past and future wages,

employment benefits, emotional distress, mental anguish, humiliation, loss of reputation and

other economic and non-economic losses.



                                                22
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 23 of 25




                                     SIXTH CLAIM FOR RELIEF
                      (Violations of Colorado Anti-Discrimination Act 24-304-402)

       183.    Ms. Young incorporates by reference and realleges each and every allegation

contained above, with the same force and effect as if fully set forth herein.

       184.    Pursuant to 28 U.S.C. § 1367, this Court has jurisdiction over claims of

discrimination asserted by Ms. Young based on state law.

       185.    Ms. Young is African-American/Black female and as such member of protected

classes pursuant to C.R.S. § 24-34-402(1)(a).

       186.    At all times material hereto, Ms. Young is an employee within the meaning of

C.R.S. § 24-34-401(2).

       187.    At all times material hereto, Transamerica was the employer of Ms. Young within

the meaning of C.R.S. § 24-34-401(3).

       188.    Transamerica violated Ms. Young’s civil rights afforded to her under C.R.S. § 24-

34-402(1)(a) through discrimination against her in the matters of compensation, terms,

conditions, or privileges of employment because of her race, skin color and sex.

       189.    Transamerica violated Ms. Young’s civil rights afforded to her under C.R.S. § 24-

34-402(1)(a) through discrimination against her by the failure to promote her to the position of

Regional Vice President because of her race, skin color and sex.

       190.     Transamerica violated Ms. Young’s civil rights afforded to her under C.R.S. §

24-34-402(1)(a) through discrimination against her by the wrongful discharge of her

employment because of her race, skin color and sex.

       191.    Transamerica violated Ms. Young’s civil rights afforded to her under C.R.S. § 24-

34-402(1)(e)(IV) through unlawful retaliation against her opposing unfair employment practices

under C.R.S. § 24-34-402.

                                                 23
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 24 of 25




       192.    At all times during her employment, Ms. Young was performing at or above the

level of Transamerica’s reasonable expectations.

       193.    Transamerica is liable for the acts and omissions of its employees. Transamerica,

either directly or by and through its employees, discriminated against Ms. Young on the basis of

her race, color, sex and unlawful retaliatory actions, wherein Ms. Young suffered the injuries

mentioned herein.

       194.    As a proximate result of Transamerica’s unlawful and intentional conduct, Ms.

Young has suffered, is now suffering, and will continue to suffer loss of past and future wages,

employment benefits, emotional distress, mental anguish, humiliation, loss of reputation and

other economic and non-economic losses.

       WHEREFORE, Plaintiff Ms. Young respectfully requests this Court grant the

following relief:

       a)      Declare that Transamerica’s acts and practices complained of herein are in

violation of Title VII, 42 U.S.C. § 1981, the laws of the United States of America and State of

Colorado;

       b)      Direct Transamerica to take affirmative steps as are necessary to ensure that the

effects of these unlawful employment practices and tortious conduct are eliminated from its

workplace;

       c)      Award Ms. Young all damages to which she is entitled, including, but not limited

to back pay, front pay, benefits, and reinstatement pursuant to applicable laws, including without

limitation, 42 U.S.C. §§ 2000e-4-6, 2000e-8, 2000e-9 and C.R.S. § 24-34-405;

       d)      Award compensatory and punitive damages against Transamerica pursuant to

applicable statutes, including, without limitation under the Title VII, 42 U.S.C. § 1981 and all



                                                24
Case 1:20-cv-01888-KLM Document 1 Filed 06/26/20 USDC Colorado Page 25 of 25




remedies for damages or other relief available under 42 U.S.C. § 1981a and C.R.S. § 24-34-405;

       e)     An award for pre-judgment and post judgment interest to the fullest extent

permitted by laws; and

       f)     Grant Ms. Young such other equitable and further relief as to this Court appears

necessary and proper, including such relief available under 42 U.S.C. § 2000e-5(f) and 42 U.S.C.

§ 1981 and C.R.S. § 24-34-405.

                                       Demand for Jury Trial

       Plaintiff, Melanie H. Young, hereby demands a trial by jury.


ARCKEY & ASSOCIATES, LLC                           PATRICK & KNOEBEL, LLC

s/Thomas J. Arckey                                 s/Corey Knoebel
Thomas J. Arckey                                   Corey Knoebel
Allison Derschang                                  Tyler Patrick
6465 Greenwood Plaza Blvd                          2828 N. Speer Blvd
Suite 250                                          Suite 140
Centennial, CO 80111                               Denver, CO 80211
tja@arlaw.us                                       corey@patrickandknoebel.com
aderschang@arlaw.us                                tyler@patrickandknoebel.com
Attorneys for Plaintiff                            Attorneys for Plaintiff




                                              25
